Citation Nr: 0321287	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right patella, with residuals of stress fracture of the 
right medial and distal tibia, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left patella, with residuals of stress fracture of the 
left proximal fibula, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1988 to August 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied increased 
ratings for service-connected left and right knee 
disabilities.  The veteran entered notice of disagreement 
with this decision in October 1999; the RO issued a statement 
of the case in November 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 1999.  (An April 2000 RO rating decision found clear 
and unmistakable error in the purported assignment of a 20 
percent rating for the veteran's service-connected left knee 
disability, and revised the September 1999 rating decision to 
reflect a denial of increased rating in excess of 10 percent 
for service-connected left knee disability.)


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92. 

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board notified the veteran and 
his representative, by letter issued in November 2002, of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  
Absent a waiver of VCAA notice and duty to assist provisions, 
the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
require VA to afford the veteran one year for receipt of any 
additional evidence; if the case is returned to the Board, 
the Board will not be able to adjudicate the claim prior to 
the expiration of the one year time period.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In January 2003, the Board ordered further development in 
this veteran's case.  The Board requested additional medical 
treatment records.  The case was sent to the Board's Evidence 
Development Unit (EDU) to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. 
§ 19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration, and without having to 
obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion, which 
concluded that DAV did not prohibit the Board from developing 
evidence in a case before it, provided that the Board does 
not adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a) (West 2002), all evidence development will 
be conducted at the RO level.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As the record reflects that the most recent VA examination of 
the knees was conducted in August 1999, a more recent 
compensation examination would aid in substantiating the 
veteran's claim for increased ratings of his service-
connected left and right knee disabilities.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to that 
specified below, are fully complied with 
and satisfied with regard to the issue of 
entitlement to increased ratings for left 
and right knee disabilities.  See also 38 
C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence 
is required to substantiate his claim, 
what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).   

2.  The RO should schedule the veteran 
for a VA orthopedic examination and send 
the claims folder to the VA examiner for 
review.  The purpose of the examination 
is to determine the current severity and 
level of disability of the veteran's 
service-connected left and right knee 
disabilities.  The examiner is requested 
to review the relevant documents in the 
claims file and to indicate in writing 
that he/she has done so in conjunction 
with the examination.  Any evaluations, 
studies, or tests deemed necessary should 
be conducted.  All pertinent clinical 
findings should be reported.  

After examination and review of the 
record, the examiner should identify all 
symptoms and findings which are 
attributable to the service-connected 
left and right knee disabilities.  Any 
objective evidence of pain, or functional 
loss of the veteran's knees due to pain, 
weakened movement, subluxation or lateral 
instability, excess fatigability, and/or 
incoordination should be described.  The 
veteran's range of left and right knee 
motion to include objective pain on 
motion should also be reported.  

3.  The RO should readjudicate the issues 
of entitlement to an increased rating for 
chondromalacia of the right patella with 
residuals of stress fracture of the right 
medial and distal tibia, and entitlement 
to an increased rating for chondromalacia 
of the left patella with residuals of 
stress fracture of the left proximal 
fibula.  The RO should consider all 
evidence added to the record since the 
last supplemental statement of the case 
in January 2000, including reports from a 
VA Medical Center dated in 1992 and 1998 
to 1999.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


